FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MARCH 9, 2017 REGISTRATION NO. 333-184887INVESTMENT COMPANY ACT NO. 811-07325 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRE-EFFECTIVE AMENDMENT NO.[_] POST-EFFECTIVE AMENDMENT NO. 9[X] AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 162[X] PRUCO LIFE FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT (EXACT NAME OF REGISTRANT) PRUCO LIFE INSURANCE COMPANY (NAME OF DEPOSITOR) NEWARK, NEW JERSEY 07102-2992 (973) 802-7333 (Address and telephone number of depositor's principal executive offices) J. MICHAEL LOW, ESQ. LEWIS BRISBOIS BISGAARD & SMITH LLP PHOENIX PLAZA TOWER II 2, SUITE 1700 PHOENIX, AZ85012 (602) 385-7854 (NAME, ADDRESS AND TELEPHONE NUMBER OF AGENT FOR SERVICE) COPIES TO: WILLIAM J. EVERS VICE PRESIDENT PRUCO LIFE INSURANCE COMPANY NEWARK, NJ 07102-2992 (973) 802-3716 Approximate Date of Proposed Sale to the Public: Continuous It is proposed that this filing become effective: (check appropriate space) [_] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on April 5, 2017 pursuant to paragraph (b) of Rule 485 [_] 60 days after filing pursuant to paragraph (a)(i) of Rule 485 [_] on pursuant to paragraph (a)(i) of Rule 485 If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. TITLE OF SECURITIES BEING REGISTERED: Units of interest in Separate Accounts under variable annuity contracts. Explanatory Note This Post-Effective Amendment No. 9 (“PEA No. 9”) to the Registration Statement on Form N-4, File No. 333-184887, of Pruco Life Insurance Company and its Separate Account is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933, as amended (the “1933 Act”) for the sole purpose of delaying, until April 5, 2017, the effectiveness of Post-Effective Amendment No. 8, which was filed on January 12, 2017 (accession no. 0000947703-17-000008) pursuant to paragraph (a)(1) of Rule 485 under the 1933 Act.The Prospectus, Statement of Additional Information and Part C that were filed as part of Post-Effective Amendment No. 8 are hereby incorporated by reference.Other than as set forth herein, this Post-Effective Amendment does not amend or delete any other part of this Registration Statement. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this Registration Statement and has duly caused this Registration Statement to be signed on its behalf in the City of Newark and the State of New Jersey on this 9th day of March, 2017. PRUCO LIFE FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT REGISTRANT BY: PRUCO LIFE INSURANCE COMPANY DEPOSITOR Lori D. Fouché* Lori D. Fouché President and Chief Executive Officer PRUCO LIFE INSURANCE COMPANY DEPOSITOR By:Lori D. Fouché* Lori D. Fouché President and Chief Executive Officer SIGNATURES As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date Lori D. Fouché* Chief Executive Officer, President and March 9, 2017 Lori D. Fouché Director John Chieffo* Chief Financial Officer, Chief Accounting March 9, 2017 John Chieffo Officer, Vice President and Director Christine Knight* Director March 9, 2017 Christine Knight Kenneth Y. Tanji* Director March 9, 2017 Kenneth Y. Tanji Bernard J. Jacob* Director March 9, 2017 Bernard J. Jacob Richard F. Lambert* Director March 9, 2017 Richard F. Lambert* Kent D. Sluyter* Director March 9, 2017 Kent D. Sluyter By:/s/ William J. Evers William J. Evers * Executed by William J. Evers on behalf of those indicated pursuant to Power of Attorney.
